Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-6, 8-14, 16-21, 23-28 and 32 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nakamura et al. (Pub NO. US  2011/0147572 A1; hereinafter Nakamura).
Regarding Claim 1, Nakamura teaches an encoder (encoder in Fig. 1-Fig. 5; See [0021]-[0040]) comprising:
a scale (scale 1 in Fig. 1; See [0021]-[0022]) attached to a rotation shaft (1 is attached to rotating shaft 11 and 12 in Fig. 1; See [0021]-[0023]);
a first detector (23 in Fig. 1; See [0023]) which detects the scale and outputs a first detection signal (first detected signal ΦA is from track 12; See [0026]-[0031]);
a memory storage (storage 3 in Fig. 1; See [0029]-[0031]) which stores error information calculated using a relative position between a first detector (signal from track 12; See [0026]) and at least one of two detectors (signal of track 11 from two detectors 21 and 22 in Fig. 1; See [0025]), the two detectors being different from the first detector (21/22 are different from 23 because 21/22 are attached to track 11 and 23 is attached to track 12 in Fig. 1; See [0025]-[0026]), calculated (output is calculated on basis of ΦA, Φ1 and Φ2; See [0031]-[0032]) on the basis of the first detection signal (first detected signal ΦA which is output of detector 23; See [0031]-[0032]) as well as a second detection signal (second detected signal Φ1 which is output of detector 21; See [0030]) and a third detection signal (third detected signal Φ2 which is output of detector 22; See [0030]) which are output by the two detectors upon detecting the scale (See [0029]-[0032]); and
a corrector (calculator unit in Fig. 1; See [0030]-[0033]) which corrects rotational position information of the rotation shaft acquired from the first detection signal, using the error information (output angle is position; See [0030]-[0033]).

    PNG
    media_image1.png
    884
    921
    media_image1.png
    Greyscale

Regarding Claim 2, Nakamura teaches the encoder according to claim 1, the encoder further comprising
a processor (controller 4 in Fig. 1; See [0021]) which calculates the rotational position information on the basis of the first detection signal (first detected signal ΦA and third detected signal Φ2 and encoder output is between ΦA and third detected signal Φ2; See [0031]-[0032]). 
Regarding Claim 3, Nakamura teaches the encoder according to claim 1, the encoder further comprising
a position calculator which calculates, as the relative position, an angle between the first detector (first detected signal ΦA; See [0031]) and one of the two detectors (first detected signal ΦA and third detected signal Φ2 and encoder output is between ΦA and third detected signal Φ2; See [0030]-[0031]) about a rotation axis as viewed in a direction of the rotation axis of the rotation shaft (See [0034]-[0036]).
Regarding Claim 4, Nakamura teaches the encoder according to claim 3,
wherein the position calculator calculates the relative position on the basis of a difference between the first detection signal (first detected signal ΦA; See [0031]) and the second detection signal (second detected signal Φ1 and output between ΦA and Φ1; See [0031]-[0032]) and a difference between the first detection signal and the third detection signal (first detected signal ΦA and third detected signal Φ2 and encoder output is between ΦA and third detected signal Φ2; See [0030]-[0032]).
Regarding Claim 5, Nakamura teaches the encoder according to claim 3,
wherein the position calculator calculates the relative position on the basis of an amplitude and a phase of a difference between the first detection signal (first detected signal ΦA and sinusoidal signal has amplitude and phase; See [0027], [0031]) and the second detection signal (second detected signal Φ1 and sinusoidal signal has amplitude and phase and ΦI is between first detected signal ΦA and second detected signal Φ1; See [0030]), and an amplitude and a phase of a difference between the first detection signal and the third detection signal (first detected signal ΦA and third detected signal Φ2 and encoder output is between first detected signal ΦA and third detected signal Φ1 and sinusoidal signal has amplitude and phase; See [0030]-[0031]).
Regarding Claim 6, Nakamura teaches an encoder (encoder in Fig. 1-Fig. 5; See [0021]-[0040]) which calculates rotational position information of a rotation shaft (rotating shaft 11 and 12 in Fig. 1; See [0021]-[0023]), the encoder comprising:
a scale (scale 1 in Fig. 1; See [0021]-[0022]) attached to the rotation shaft (1 is attached to rotating shaft 11 and 12 in Fig. 1; See [0021]-[0023]);
a calibration target detector (23 in Fig. 1; See [0023]) fixed on a substrate (23 is affixed on substrate 12 in Fig. 1) which detects the scale and outputs a first detection signal (first detected signal ΦA is from track 12 and output from 23; See [0026]-[0031]);
a processor (4 in Fig. 1; See [0021]) which calculates the rotational position information on the basis of the first detection signal (first detected signal ΦA is from track 12; See [0026]-[0031]); and
a corrector (calculator unit in Fig. 1; See [0030]-[0033]) which corrects the rotational position information, using error information (output angle is position; See [0030]-[0033]) stored in a memory storage (storage 3 in Fig. 1; See [0029]-[0031]),
wherein, with two calibration detectors (two calibrator detectors 21/22 are different from 23 because 21/22 are attached to track 11 and 23 is attached to track 12 in Fig. 1; See [0025]-[0026]) being attached to the substrate (21/22 is affixed on substrate 11 in Fig. 1) when calculating the error information (See [0032]-[0033]), the error information is calculated (output is calculated on basis of ΦA, Φ1 and Φ2; See [0031]-[0032]) on the basis of a relative position between the calibration target detector (calibration target detector signal ΦA which is output of detector 23; See [0031]-[0032]) and at least one of the calibration detectors (second calibration detector signal Φ1 which is output of detector 21; See [0030]), the relative position being calculated using the first detection signal (first detected signal ΦA which is output of detector 23; See [0031]-[0032]) as well as a second detection signal (second detected signal Φ1 which is output of detector 21; See [0030]) and a third detection signal (third detected signal Φ2 which is output of detector 22; See [0030]) output by the two calibration target detectors upon detecting the scale (See [0029]-[0032]).

    PNG
    media_image1.png
    884
    921
    media_image1.png
    Greyscale

Regarding Claim 8, Nakamura teaches the encoder according to 6, the encoder further comprising
a position calculator which calculates, as the relative position, an angle between the calibration target detector (target detector signal ΦA; See [0031]) and one of the two calibration detectors (first detected signal ΦA and third detected signal Φ2 and encoder output is between ΦA and third detected signal Φ2; See [0030]-[0031]) about a rotation axis as viewed in a direction of the rotation axis of the rotation shaft (See [0034]-[0036]).
Regarding Claim 9, Nakamura teaches the encoder according to claim 8,
wherein the position calculator calculates the relative position on the basis of a difference between the first detection signal (first detected signal ΦA; See [0031]) and the second detection signal (second detected signal Φ1 and output between ΦA and Φ1; See [0031]-[0032]) and a difference between the first detection signal and the third detection signal (first detected signal ΦA and third detected signal Φ2 and encoder output is between ΦA and third detected signal Φ2; See [0030]-[0032]).
Regarding Claim 10, Nakamura teaches a calibrator (calibrator in Fig. 1-Fig. 5; See [0021]-[0040])  comprising:
a position calculator (unit 4 in Fig. 1 calculates output angle is position; See [0030]-[0033]) which calculates a relative position (relative angle is relative position; See [0030]-[0033]) between a first detector (23 in Fig. 1; See [0023]) and a second detector (21 in Fig. 1; See [0025]-[0026]) on the basis of detection signals acquired respectively from the first detector (first detected signal ΦA which is output of detector 23; See [0031]-[0032]), the second detector (second detected signal Φ1 which is output of detector 21; See [0030]), and a third detector ((third detected signal Φ2 which is output of third detector 22; See [0030])) positioned with respect to a scale (scale 1 is attached to rotating body 11 and 12 in Fig. 1; See [0021]-[0023]) attached to a rotating body (rotating body 11 and 12 in Fig. 1; See [0021]-[0023]); and
an error calculator (calculator unit in Fig. 1; See [0030]-[0033]) which calculates error information on rotational position information of the rotating body on the basis of the relative position calculated by the position calculator as well as the detection signals (output angle is position; See [0030]-[0033]).

    PNG
    media_image1.png
    884
    921
    media_image1.png
    Greyscale

Regarding Claim 11, Nakamura teaches the calibrator according to claim 10,
wherein the position calculator calculates, as the relative position, an angle between the first detector (first detected signal ΦA; See [0031]) and the second detector (first detected signal ΦA and second detected signal Φ1 and encoder output is between ΦA and third detected signal Φ1; See [0030]-[0031]) about a rotation axis of the rotating body as viewed in a direction of the rotation axis of the rotating body (See [0034]-[0036]).
Regarding Claim 12, Nakamura teaches the calibrator according to 10,
wherein the position calculator calculates the relative position on the basis of a difference between a first detection signal (first detected signal ΦA acquired from 23; See [0031]) acquired from the first detector and a second detection signal acquired from the second detector (second detected signal Φ1 acquired from 21 and output between ΦA and Φ1; See [0031]-[0032])  and a difference between the first detection signal and a third detection signal (third detected signal Φ2 acquired from 22; See [0030]-[0032]) acquired from the third detector (first detected signal ΦA and third detected signal Φ2 and encoder output is between ΦA and third detected signal Φ2; See [0030]-[0032]).
Regarding Claim 13, Nakamura teaches the calibrator according to claim 12, wherein the position calculator calculates the relative position on the basis of a difference between the first detection signal (first detected signal ΦA acquired from 23; See [0031]) and the second detection signal (second detected signal Φ1 acquired from 21 and output between ΦA and Φ1; See [0031]-[0032]), and an amplitude and a phase of the difference between the first detection signal (first detected signal ΦA and sinusoidal signal has amplitude and phase; See [0027], [0031])  and the third detection signal (third detected signal Φ1 and sinusoidal signal has amplitude and phase and encoder output is between first detected signal ΦA and third detected signal Φ2; See [0030]-[0031]).
Regarding Claim 14, Nakamura teaches the calibrator according to claim 10, wherein the error calculator (calculator unit in Fig. 1; See [0030]-[0033])  calculates, as the error information, first error information on the first detection signal acquired from the first detector, using the relative position calculated by the position calculator (See [0030]-[0033]).
Regarding Claim 16, Nakamura teaches the calibrator according to claim 15, wherein the position calculator calculates the second relative position on the basis of a difference between a first detection signal (first detected signal ΦA and sinusoidal signal has amplitude and phase; See [0027], [0031])  acquired from the first detector and a second detection signal acquired from the second detector (second detected signal Φ1 and sinusoidal signal has amplitude and phase and ΦI is between first detected signal ΦA and second detected signal Φ1; See [0030]) and a difference between the first detection signal and a third detection signal acquired from the third detector (first detected signal ΦA and third detected signal Φ2 and encoder output is between first detected signal ΦA and third detected signal Φ1 and sinusoidal signal has amplitude and phase; See [0030]-[0031]). 
Regarding Claim 17, Nakamura teaches the calibrator according to Claim 15,
wherein the error calculator calculates the error information on the basis of the first error information and the second error information (See [0033]-[0050]).
Regarding Claim 18, Nakamura teaches the calibrator according to claim 17, wherein the error calculator calculates the error information by averaging the first error information and the second error information ((Φ1+ Φ2)/2; See [0033]-[0050]).
Regarding Claim 19, Nakamura teaches the calibrator according to claim 10, wherein the error calculator calculates the error information on the basis of an amplitude of a difference between a first detection signal acquired from the first detector and a second detection signal acquired from the second detector (second detected signal Φ1 and sinusoidal signal has amplitude and phase and ΦI is between first detected signal ΦA and second detected signal Φ1; See [0030]) and an amplitude of a difference between the first detection signal and a third detection signal acquired from the third detector (first detected signal ΦA and third detected signal Φ2 and encoder output is between first detected signal ΦA and third detected signal Φ1 and sinusoidal signal has amplitude and phase; See [0030]-[0031]).
Regarding Claim 20, Nakamura teaches the calibrator according to claim 10, wherein the error calculator calculates, as the error information, a correction amount for rotational position information of the rotating body (See [0031]-[0036]).
Regarding Claim 21, Nakamura teaches the calibrator according to claim 10, wherein the first detector includes a plurality of detection units (M-series signal is generated from plurality of detectors 23 in Fig. 1; See [0028]), and one or both of the position calculator and the error calculator use, as a detection signal of the first detector, an averaged signal of signals acquired from the plurality of detection units (average is done by 45 in Fig. 1 by M-series of signal generated by first detector unit 23; See [0028]).
Regarding Claim 23, Nakamura teaches the calibrator according to claim 10, the calibrator further comprising a detection system which includes the first detector, the second detector, and the third detector, wherein at least one of the first detector, the second detector, and the third detector can be removed from the detection system (position of detectors can be changed, therefore it is interpreted that detectors 23, 22, and 21 are removable; See [0011]).
Regarding Claim 24, Nakamura teaches a driving device (See [0057]) comprising: 
the encoder according to claim 1 and a driver which supplies a driving force to the rotation shaft (See [0057]).
Regarding Claim 25, A stage device comprising: the driving device according to claim 24; and 
a stage (11 and 12 in Fig. 1; See [0057]) which is moved by the driving device (See [0057]).
Regarding Claim 26, Nakamura teaches a robot (See [0057]) comprising: the driving device according to claim 24; and 
an arm which is moved by the driving device (See [0057]).
Regarding Claim 27, Nakamura teaches an encoder manufacturing method (method in Fig. 1; See [0022]-[0032]) comprising:
calculating a relative position between a first detector (first signal Φ1 is generated by first detector 21 in Fig. 1; See [0027]) and a second detector (second signal Φ2 is generated by second detector 22 in Fig. 1; See [0027] on the basis of detection signals acquired respectively from the first detector, the second detector (relative position ΦI is calculated on the basis of Φ1 and Φ2; See [0030], [0035]), and a third detector (third detector 23 in Fig. 1; See  [0023]) positioned with respect to a scale attached to a rotating body (23 is positioned with respect to scale 1 in Fig. 1; See [0021]-[0022]); 
calculating error information on rotational position information of the rotating body on the basis of the calculated relative position as well as the detection signals (error is calculated on the basis of relative position ΦI; See [0030]); and 
storing the error information in a memory storage of an encoder (storage 3 stores information of encoder in Fig. 1; See [0028]-[0029]).

    PNG
    media_image2.png
    828
    919
    media_image2.png
    Greyscale

Regarding Claim 28, Nakamura teaches the encoder manufacturing method according to claim 27, wherein the relative position includes an angular position (actual rotation angle s angular position and is calculated by relative position of 21 and 22 in Fig. 1; See [0027]-[0029]) which is an angle between the first detector and the second detector as viewed in a direction of a rotation axis of the rotating body (See [0034]).
Regarding Claim 32, Nakamura teaches a non-transitory computer-readable storage medium (controller 4 in Fig. 1 is computer readable medium; See [0021]-[0022]) storing a calibration program causing a computer to execute processes (storage 3 stores information to execute program in Fig. 1; See [0028]-[0029]) comprising: 
calculating a relative position between a first detector (first signal Φ1 is generated by first detector 21 in Fig. 1; See [0027]) and a second detector (second signal Φ2 is generated by second detector 22 in Fig. 1; See [0027]) on the basis of detection signals acquired respectively from the first detector, the second detector (relative position ΦI is calculated on the basis of Φ1 and Φ2; See [0030], [0035]), and a third detector (third detector 23 in Fig. 1; See  [0023]) positioned with respect to a scale attached to a rotating body (23 is positioned with respect to scale 1 in Fig. 1; See [0021]-[0022]); and 
calculating error information on rotational position information of the rotating body on the basis of the calculated relative position as well as the detection signals (error is calculated on the basis of relative position ΦI; See [0030]). 

    PNG
    media_image2.png
    828
    919
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 7 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of SHAN et al. (Pub NO. US 2019/0329819 A1; hereinafter Shan).
Regarding Claim 7, Nakamura teaches the encoder according to claim 6,
wherein, when calculating the rotational position information, the processor (controller 4 in Fig. 1; See [0021]) calculates the rotational position information using the first detection signal (first detected signal ΦA and third detected signal Φ2 and encoder output is between ΦA and third detected signal Φ2; See [0031]-[0032]).
Nakamura is silent about in a state where the two calibration detectors are removed from the substrate.
Shan teaches regarding position detection system (See [0090]) wherein calibration detector removed from the substrate (calibration detector is rod and sensor is substrate 202; Se [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was mad to modify the system of Nakamura and Shan, by removing two calibration detectors from the substrate in order to achieve efficient detection (Shan; [0091]).
Regarding Claim 29, Nakamura teaches the encoder manufacturing method according to claim 27, the method further comprising the error information has been calculated (error is calculated on the basis of relative position ΦI; See [0030]).
Nakamura is silent about removing at least one of the first detector, the second detector, and the third detector from the encoder.
Shan teaches regarding position detection system (See [0090]) wherein detector is removed from the encoder (detector is rod and encoder is sensor 202; Se [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was mad to modify the system of Nakamura and Shan, by removing at least one of the first detector, the second detector, and the third detector from the encoder in order to achieve efficient detection (Shan; [0091]).

Regarding Claim 30, Nakamura teaches the encoder manufacturing method according to claim 27, the method further comprising: 
the error information has been calculated (error is calculated on the basis of relative position ΦI; See [0030]); and 
attaching the calibration target detector to the encoder so as to be positioned with respect to the scale (attaching calibration target 21, 22 and 23 to encoder 11/12 with respect to scale 1 in Fig. 1).
Nakamura is silent about removing the first detector, the second detector, and the third detector from the encoder.
Shan teaches regarding position detection system (See [0090]) wherein detector is removed from the encoder (detector is rod and encoder is sensor 202; Se [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was mad to modify the system of Nakamura and Shan, by removing at least one of the first detector, the second detector, and the third detector from the encoder in order to achieve efficient detection (Shan; [0091]).


Allowable Subject Matter

7.	Claims 15, 22 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Regarding Claim 15, none of the prior art fairly teaches or suggests the calibrator according to claim 14, wherein the position calculator calculates a second relative position between the first detector and the third detector, and the error calculator calculates, as the error information, second error information on the first detection signal acquired from the first detector, using the second relative position calculated by the position calculator.
9.	Regarding Claim 22, none of the prior art fairly teaches or suggests the calibrator according to claim 10, 
wherein the error calculator calculates an error of an i-th order component of the Fourier series representing a detection result of the first detector, where i is an integer greater than or equal to 2; and
 one or both of an angle between the first detector and the second detector in the rotation direction of the rotating body and an angle between the first detector and the third detector in the rotation direction of the rotating body are set to an angle other than 2π/j xi [rad], where j is an integer greater than or equal to 2.
10.	Regarding Claim 31, none of the prior art fairly teaches or suggests the encoder manufacturing method according to claim 27, the method further comprising:
 calculating a second relative position between the first detector and the third detector; and
calculating second error information as the error information, using the second relative position.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. TAKAHASHI et al. (Pub NO. US 2018/0245952 A1) discloses Encoder Apparatus.
	b. Lippuner et al. (Patent NO. US 9,341,500 B2) discloses Calibration Method and Angle Measuring Method.
c. Kudo et al. (Pub NO. US 2020/0173774 A1) teaches Absolute Rotary Encoder.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858